Citation Nr: 1502677	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001 and from October 2004 to February 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

After issuance of the October 2012 statement of the case, additional evidence was added to the record, including VA treatment records, but such evidence is not pertinent to the claim on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  


FINDING OF FACT

Tinnitus did not begin during service or result from in-service noise exposure, and is not related to service in any other way.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA medical records have been obtained.  Also, the Veteran was provided a VA evaluation and opinion regarding his claimed tinnitus in June 2012.  The report was adequate.  Along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2013 Board personal hearing, the VLJ complied with these requirements, and specifically suggested that the Veteran obtain medical evidence linking his current tinnitus to service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his June 2011 claim and August 2011 notice of disagreement, the Veteran asserts that he currently has tinnitus as a result of in-service noise exposure.  The Veteran stated that, during service, he operated and fired M1A1 battle tanks, was involved in numerous live fires and gunnery tank qualifications, was assigned to carry an M-249 squad automatic assault rifle, and was required to attend monthly live fire qualifications and familiarization.

The Veteran's service records reflect that his specialty was as a "19K10 M1 Armor Crewman."  Also, the Veteran's service treatment records reflect that he was routinely exposed to hazardous noise.  His assertions regarding exposure to loud noise in service, including tank and gun fire, are credible.  However, even assuming such exposure and the existence of a current tinnitus disability, the Veteran's service connection claim must be denied.

The most probative evidence regarding the question of whether the Veteran has tinnitus related to service is the report of a June 2012 VA examination.  At the time of the examination, the Veteran reported that he first noticed tinnitus in 2004, before being deployed to Kuwait.  He reported that, at that time, it was periodic, but later, in approximately 2005, it became constant.  After reviewing the record, the VA examiner opined that the Veteran's tinnitus was not the result of military noise exposure.  The examiner noted that the Veteran denied having tinnitus during a hearing evaluation in 2001, in a post-deployment assessment in 2006, and again on VA treatment in March 2009, and that there was no evidence of tinnitus n the Veteran's claims file.  The examiner also noted that the Veteran did not have hearing loss during military service, and that tinnitus caused by acoustic trauma was usually secondary to hearing loss.  The examiner further stated that, while the Veteran reported that his tinnitus began in 2004 and became more frequent in 2005-2006, this was contrary to documented denials of ringing in the ears in 2006 and 2009.  The examiner stated that she did not think that there was an issue of delayed onset of tinnitus caused by acoustic trauma.

The Board finds the VA examiner's opinions to persuasive.  The examiner was an audiologist who interviewed the Veteran, thoroughly reviewed and discussed the evidence of record, and gave clear and persuasive explanations for her opinions.  While acknowledging the Veteran's in-service noise exposure, the examiner determined, based on the evidence of record, that he had not had acoustic trauma in service that might have led to subsequent tinnitus.  Additionally, there is no competent and probative evidence, such as a medical opinion, contradicting the VA examiner's opinions or otherwise supporting the Veteran's claim, and the Veteran has not identified any.

Moreover, the bases of the examiner's opinions are consistent with the evidence of record.  Service treatment records reflect that the Veteran denied any current or past "[r]inging in ears" at the time of his August 2001 examination for separation from his first period of service.  On a January 2006 service post-deployment health assessment, when asked if he had "Ringing of the ears" at that time or anytime during his deployment, he responded "No."  On March 2006 VA treatment, when asked if he had ever had "ringing in the ears," the Veteran indicated that he had not.  On March 2009 VA treatment, it was noted that the Veteran denied "ringing of ears."  The Veteran did not report any ringing in the ears in service or during any instance of VA treatment from March 2006 to December 2010.

The Board notes that, in his November 2012 substantive appeal, the Veteran asserted that, while he had not reported symptoms of tinnitus in service or prior to his June 2011 claim for benefits, he had not realized that the constant noises he had been hearing since 2004 were actually tinnitus, and that he did not know what tinnitus or its symptoms were.  He stated that, a year before, he had spoken with a friend from service and had realized that the noises that he constantly heard were caused by tinnitus, and that now he knew for a fact that he had had tinnitus since at least 2004, but just did not know what it was.  He asserted that, had he known that the "fuzzy ringing noise" he had been hearing since that time was tinnitus, he would have answered questions on medical examinations differently to reflect that he had tinnitus.  He stated that, if he had known what tinnitus was, he would have told the examiners during all his previous physicals/assessments that he had ringing in his hears that sounded like "crickets chirping all the time."  

Also, during his May 2013 Board hearing, the Veteran testified that he had previously denied having ringing in his ears on medical evaluation because, at those times, he "did not know what it was or what [he] was hearing," and "figured [his] hearing [was] fine," but that he had had constant ringing in his ears at all times.  He further testified that he had not complained of ringing in his ears at those times, as he thought that the condition of his hearing was normal, but that after coming out of the military and talking to his wife about it, he realized that he kept having a ringing in his ears, and his wife told him to get it checked out, which he did.  

However, insofar as the Veteran asserts that he has had ringing in his ears since service despite his lack of reporting such on examination and repeated denial of having ringing in the ears on medical evaluation, the Board finds such assertions not to be credible.  While the Veteran asserted that, had he known that the constant "fuzzy ringing noise" he had been hearing since 2004 was tinnitus, he would have mentioned it to examiners, he repeatedly stated on service and VA medical evaluation that he did not have "ringing in the ears"; the fact that the Veteran might not have known that ringing in the ears is tinnitus does not explain why he repeatedly denied having ringing in his ears if he actually had had a noticeable constant "fuzzing ringing noise" in his ears that sounded like "crickets chirping all the time" since 2004.

Likewise, the Veteran's testimony that he had had constant ringing in his ears since service, but that he "did not know what it was or what [he] was hearing," does not explain why, when specifically asked about ringing in the ears in January 2006, March 2006, and March 2009, he specifically denied having it.  Furthermore, the Veteran's testimony that he came out of military in February 2006 realizing that he had ringing in his ears, to the point where he discussed it with his wife and she told him to get it checked out, is contradictory to his repeated statements on service and VA evaluation that he did not have and had never had ringing in his ears.  

Therefore, the evidence weighs against a finding that tinnitus began during service, was the result of in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


